—In a proceeding pursuant to SCPA 2103, inter alia, to discover property withheld from the estate of Vivien Kang, the appeal is from an order of the Surrogate’s Court, Westchester County. (Emanuelli, S.), dated March 31, 1998, which granted the petitioner’s motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Surrogate’s Court properly granted the petitioner’s motion for summary judgment. The petitioner made a prima facie showing of entitlement to judgment as a matter of law and there were no triable issues of fact as to whether Woodpecker Finance Ltd. was a bona fide purchaser for value of the challenged assignment (see, CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557). Santucci, J. P., Krausman, H. Miller and Feuerstein, JJ., concur.